Exhibit 99.3 UNAUDITED PRO FORMA COMBINED FINANCIAL INFORMATION On April 22, 2014, Victory Electronic Cigarettes Corporation (the “Company” or “Victory”) entered into a share purchase agreement (the “Exchange Agreement”) by and between (i) the Company and (ii) the shareholders of Must Have Limited (“MHL”), an England and Wales incorporated limited company (the “MHL Shareholders”). Pursuant to the terms of the Exchange Agreementthe MHL Shareholders transferred to the Company all of the shares of MHL held by such shareholders in exchange for (1) the issuance of 2,300,000 shares of the Company’s common stock, par value $0.001 per share (the “Common Stock”), (2) GBP £5,345,713.58 (equivalent to $9,000,000) in cash consideration, (3) $11,000,000 of promissory notes, (4) GBP £6,796,303 in respect of MHL's surplus cash, and (5) (if payable in accordance with the terms of the Exchange Agreement) up to $5,000,000 as an earn-out (the “Share Exchange”). As a result of the Share Exchange, MHL is now a wholly-owned subsidiary of the Company. The accompanying unaudited pro forma combined financial statements present the pro forma consolidated financial position and results of operations of the combined company based upon Victory’s and MHL’s historical financial statements, after giving effect to Victory’s acquisition of MHL and the adjustments described in the following footnotes, and are intended to reflect the impact of this acquisition on Victory on a pro forma basis. The unaudited pro forma combined balance sheet as of December 31, 2013 reflects the acquisition of MHL as if it had been consummated on that date and includes historical information as reported by the separate companies as well as adjustments that give effect to events that are directly attributable to the Share Exchange and that are factually supportable. The unaudited pro forma combined statements of operations for the year ended December 31, 2013 give effect to the Share Exchange as if it had been consummated on January 1, 2013 and include historical information as reported by the separate companies as well as adjustments that give effect to events that are directly attributable to the Share Exchange, are expected to have a continuing impact and are factually supportable. The accompanying unaudited pro forma combined financial statements are presented for illustrative purposes only. They do not purport to represent what Victory’s consolidated results of operations and financial position would have been had the Share Exchange actually occurred as of the dates indicated, and they do not purport to project Victory’s future consolidated results of operations or financial position. The unaudited pro forma combined statements of operations and income do not reflect any adjustments for the effect of non-recurring items that Victory may realize as a result of the Share Exchange. The unaudited pro forma combined financial statements include certain reclassifications to conform the historical financial information of MHL to the presentation of Victory. Pro forma adjustments are necessary to reflect the estimated purchase price and to reflect the amounts related to tangible and intangible assets and liabilities acquired at an amount equal to the preliminary estimate of their fair values. The pro forma adjustments reflecting the completion of the Share Exchange are based upon the acquisition method of accounting in accordance with Accounting Standards Codification 805, “Business Combinations” (“ASC 805”), and the assumptions set forth in the notes to the unaudited pro forma combined financial statements. Management has made a preliminary allocation of the purchase price to the tangible and intangible assets acquired and liabilities assumed based on various preliminary estimates. The allocation of the purchase price is preliminary pending finalization of various estimates and valuation analyses. The pro forma adjustments are based on the preliminary information available at the time of the preparation of this document. 1 Victory Electronic Cigarettes Corporation Unaudited Pro Forma Combined Balance Sheet As of December 31, 2013 Pro Forma Pro Forma Acquisition Historical Acquisition Related Financing Pro Forma Victory Must Have Adjustments Adjustments for Acquisitions ASSETS Current Assets: Cash $ $ $ ) (a) $ (c) $ - ) (d) ) (f) Accounts receivable, net of allowance - - Inventory - - Prepaid inventory - Prepaid and other current assets - - - Other current assets - - - Total current assets $ $ $ ) $ $ Goodwill - - (a) - - Intangibles, net - - - Deferred debt issue costs (d) Loan costs, net - Deferred charges - Property and equipment, net - - Total assets $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities: Accounts payable and accrued expenses $ $ $
